DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 02/25/2022 have been considered but are moot in view of a new ground of rejections.
Further, Examiner respectfully submits that Nakayama (US 2016/0170094 A1 – hereinafter Nakayama) at least at [0060] states, 
“…The silicon oxide binder solution can be prepared by adding water, an acid, or a base to a silicic acid ester, e.g., methyl silicate or ethyl silicate, in a solvent and inducing hydrolysis condensation and contain silicate hydrolysis condensate as a primary component …” (emphasis added)
Thus, besides such a binder being silicate hydrolysis condensate as a primary component, it does not contain hydrophilic organic group.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-3, 5-9, 11-16, 18-19, and 23-27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “the binder … does not contain hydrophilic organic group.” Upon a thorough review of the specification of current application, Examiner finds no support for the feature of “the binder … does not contain hydrophilic organic group” being described. Thus, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 7 and 13 are rejected for the same reason as discussed in claim 1 above.
Claims 2-3, 5-, 6, 8-9, 11-12, 14-16, 18-19, and 23-27 depend on claims 1, 7, and 13 above thus inheriting the rejected feature.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 2008/0311376), Staib et al. (US 2015/0038814), Nakayama (US 2016/0170094 A1 – hereinafter Nakayama), and Keese et al. (US 2020/0291240 A1 – hereinafter Keese).
Regarding claim 1, Matsuda discloses a transparent member comprising a substrate, a porous layer and a hydrophilic polymer layer, in this order (Figure 1 and paragraphs 2, 10, 42 illustrate an anti-fogging article, such as glasses/windows, that includes a porous film 2 on the article 1, and a hydrophilic film on the porous film 3; paragraph 85 illustrates the use of resin film as the substrate), wherein the porous layer contains a silica particle and a binder (Figure 1 and paragraphs 24, 42, and 43 illustrate that the porous film may include silica particles 5 and a binder 6).
	Matsuda fails to disclose the hydrophilic polymer layer contains a polymer having a zwitterionic hydrophilic group, and contacts with the porous layer, and the binder is a silicate hydrolysis condensate and does not contain hydrophilic organic group, and a contact angle to water on the surface of the hydrophilic polymer layer is smaller than 30 degrees.
	Staib discloses the hydrophilic polymer layer contains a polymer having a zwitterionic hydrophilic group (Paragraphs 13, 3, and 37 illustrate the use of a hydrophilic polymer comprising a zwitterionic polymer structure), and contacts with the porous layer (Paragraphs 30-36 illustrate the use of a diffusion barrier that comprises a polymer layer 11 that contains the zwitterionic polymer structure that may be applied directly on top of the porous layer 10).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Staib to Matsuda to disclose the hydrophilic polymer layer contains a polymer having a zwitterionic hydrophilic group, and contacts with the porous layer because it would have been common to use zwitterionic for the hydrophilic group/polymer.
	Matsuda as modified by Staib fails to disclose the binder is a silicate hydrolysis condensate and does not contain hydrophilic organic group, and a contact angle to water on the surface of the hydrophilic polymer layer is smaller than 30 degrees.
	Nakayama discloses a binder is a silicate hydrolysis condensate and does not contain hydrophilic organic group ([0060]).
	It would have been obvious before the effective filing date of the claimed invention to modify Matsuda in view of Staib to include a binder is a silicate hydrolysis condensate and does not contain hydrophilic organic group as disclosed in Nakayama because it would have been a common method to include silicate hydrolysis condensate in silicon oxide binder solutions and because it would provide a stronger bond between the binder and the silica particles (Nakayama: [0060]).
	Matsuda, Staib, and Nakayama do not disclose a contact angle to water on the surface of the hydrophilic polymer layer is smaller than 30 degrees.
	Keese discloses a contact angle to water on the surface of the hydrophilic polymer layer is smaller than 30 degrees ([0049]).

	Regarding claim 13, Matsuda discloses a method of producing a transparent member comprising a substrate, a porous layer and a hydrophilic polymer layer, in this order (Figure 1 and paragraphs 2, 10, 42 illustrate an anti-fogging article, such as glasses/windows, that includes a porous film 2 on the article 1, and a hydrophilic film on the porous film 3; paragraph 85 illustrates the use of resin film as the substrate), the method comprising: applying a dispersion liquid containing a silica particle and a binder component onto a substrate, and curing the dispersion liquid to form the porous layer (Figure 1 and paragraphs 24, 42, and 43 illustrate that the porous film may include silica particles 5 and a binder 6).
	Matsuda fails to disclose the binder as a silicate hydrolysis condensate containing no hydrophilic organic group; and applying a solution containing a hydrophilic polymer having a zwitterionic hydrophilic group to the surface of the porous layer, and curing the solution to form the hydrophilic polymer layer to have a contact angle to water on the surface of the hydrophilic polymer layer smaller than 30 degrees.
	Staib discloses applying a solution containing a hydrophilic polymer having a zwitterionic hydrophilic group to the surface of the porous layer, and curing the solution to form the hydrophilic polymer layer (Paragraphs 13, 3, and 37 illustrate the use of a hydrophilic polymer comprising a zwitterionic polymer structure; paragraphs 30-36 illustrate the use of a diffusion barrier that comprises a polymer layer 11 that contains the zwitterionic polymer structure that may be applied directly on top of the porous layer 10).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Staib to Matsuda to disclose applying a solution containing a hydrophilic polymer having a zwitterionic hydrophilic group to the surface of the porous layer, and curing the solution to form the hydrophilic polymer layer because it would have been common to use zwitterionic for the hydrophilic group/polymer.
	Matsuda as modified by Staib fails to disclose the binder as a silicate hydrolysis condensate containing no hydrophilic organic group; and the hydrophilic polymer layer has a contact angle to water on the surface of the hydrophilic polymer layer smaller than 30 degrees.
Nakayama discloses a binder as a silicate hydrolysis condensate containing no hydrophilic organic group ([0060]).
	It would have been obvious before the effective filing date of the claimed invention to modify Matsuda in view of Staib to include a binder is a silicate hydrolysis condensate and does not contain hydrophilic organic group as disclosed in Nakayama because it would provide a stronger bond between the binder and the silica particles (Nakayama: [0060]).
	Matsuda, Staib, and Nakayama do not disclose the hydrophilic polymer layer has a contact angle to water on the surface of the hydrophilic polymer layer smaller than 30 degrees.
([0049]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Matsuda in view of Staib and Nakayama to provide a contact angle to water on the surface of the hydrophilic polymer layer being smaller than 30 degrees as disclosed in Keese because such a layer is well known to have been advantageous and useful to avoid loss of visibility due to condensation.
Regarding claim 18, Matsuda as modified by Staib, Nakayama, and Keese also discloses wherein an amount of the binder contained in the dispersion liquid is 5 parts by mass or more and 35 parts by mass or less based on 100 parts by mass of the silica particles (Nakayama: Paragraph 59 illustrates that the silane coupling agent and the surfactant, are preferably 10 parts by mass or less relative to 100 parts by mass of silicon oxide (i.e., silica) particles, and more preferably 5 parts by mass or less).
	Regarding claim 19, Matsuda as modified by Staib, Nakayama, and Keese also discloses further comprising applying a primer coating liquid containing amino-based silane onto the substrate and drying the substrate, before forming the porous layer (Nakayama: Paragraphs 56 and 65 illustrate the use of a dry method for forming the porous layer after the layer in which the silicon oxide particles are bonded with the binder, and thus, the substrate is dried before the porous layer is formed; paragraphs 41, 42, and 70 illustrate using an amino-based silane as the binder).
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda, Staib, Nakayama, and Keese as applied to claims 1, 13, and 18-19 above, and further in view of Zeng et al. (US 2017/0190844 A1 – hereinafter Zeng).
Regarding claims 2 and 14, Matsuda as modified by Staib, Nakayama, and Keese fails to disclose wherein the zwitterionic hydrophilic group is selected from the group consisting of a sulfobetaine group, a carbobetaine group and a phosphorylcholine group.
	Zeng discloses wherein the zwitterionic hydrophilic group is selected from the group consisting of a sulfobetaine group, a carbobetaine group and a phosphorylcholine group (Paragraphs 22, 30, and 46 illustrate that the zwitterionic polymer may comprise sulfobetaine and phosphorylcholine).
	It would have been obvious before the effective filing date of the claimed invention to modify Matsuda in view of Staib, Nakayama, and Keese to include wherein the zwitterionic hydrophilic group is selected from the group consisting of a sulfobetaine group, a carbobetaine group and a phosphorylcholine group as disclosed in Zeng because it would have been common to include one of a sulfobetaine group, a carbobetaine group and a phosphorylcholine group within a zwitterionic polymer.
Claims 3, 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda, Staib, Nakayama, Keese, and Zeng as applied to claims 1-2, 13-14, and 18-19 et al. (US 2015/0038814), and in further view of Sugiyama et al. (US 2013/0216775 A1 – hereinafter Sugiyama ‘775).
	Regarding claims 3 and 15, Matsuda as modified by Staib, Staib, Nakayama, Keese, and Zeng fails to disclose wherein a layer thickness of the porous layer is 200nm or larger and 2000nm or smaller, and a porosity thereof is 40% or more and 55% or less.
	Sugiyama ‘775 discloses wherein a layer thickness of the porous layer is 200nm or larger and 2000nm or smaller, and a porosity thereof is 40% or more and 55% or less (Table 3 illustrates the use of a porous layer with 49% porosity and that is 1.2 µm (i.e., 1200 nm)).
	It would have been obvious before the effective filing date of the claimed invention to modify Matsuda in view of Staib, Nakayama, Keese, and Zeng to include wherein a layer thickness of the porous layer is 200nm or larger and 2000nm or smaller, and a porosity thereof is 40% or more and 55% or less as disclosed in Sugiyama ‘775 because it would have been necessary to maintain a certain thickness and porosity for the porous layer due to the influence of scattering light.
	Regarding claims 5 and 16, Matsuda as modified by Staib, Staib, Nakayama, Keese, Zeng, and Sugiyama ‘775 discloses wherein an average particle diameter of the silica particles is 10nm or larger and 60nm or smaller (Matsuda: Paragraph 77 illustrates that the average thickness of the porous structure is 50 nm with about one or two fine particle whose diameters are about 20 nm; paragraph 23 illustrates porous film contains the fine particles).
	Regarding claim 6, Matsuda as modified by Staib, Staib, Nakayama, Keese, Zeng, and Sugiyama ‘775 discloses wherein a material of the substrate is selected from the group consisting of an acrylic resin, a polycarbonate resin and a polyester resin (Anzaki: Table 1 illustrates the use of acrylic resin as the substrate).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2015/0138422 A1 – hereinafter Sugiyama ‘422), Matsuda, Staib, Nakayama, and Keese.
	Regarding claim 7, Sugiyama ‘422 discloses an imaging apparatus comprising an optical system and an image sensor which acquires a video via the optical system in a (Figure 5 and paragraph 62 illustrate the use of an optical member mounted on an image pickup apparatus, such as a digital video camera).
	Sugiyama ‘422 fails to disclose wherein the transparent member comprises a porous layer and a hydrophilic polymer layer from the transparent member side in this order, on a surface in an outer side; the porous layer contains a silica particle and a binder; and the hydrophilic polymer layer contains a polymer having a zwitterionic hydrophilic group, and contacts the porous layer, the binder is a silicate hydrolysis condensate and does not contain hydrophilic group, and a contact angle to water on the surface of the hydrophilic polymer layer is smaller than 30 degrees.
	Matsuda discloses wherein the transparent member comprises a porous layer and a hydrophilic polymer layer from the transparent member side in this order, on a surface in an outer side (Figure 1 and paragraphs 2, 10, 42 illustrate an anti-fogging article, such as glasses/windows, that includes a porous film 2 on the article 1, and a hydrophilic film on the porous film 3; paragraph 85 illustrates the use of resin film as the substrate); and the porous layer contains a silica particle and a binder (Figure 1 and paragraphs 24, 42, and 43 illustrate that the porous film may include silica particles 5 and a binder 6).
	It would have been obvious before the effective filing date of the claimed invention to modify Sugiyama ‘422 to include wherein the transparent member comprises a porous layer and a hydrophilic polymer layer from the transparent member side in this order, on a surface in an outer side; and the porous layer contains a silica particle and a binder as 
	Sugiyama ‘422 as modified by Matsuda fails to disclose the hydrophilic polymer layer contains a polymer having a zwitterionic hydrophilic group, and contacts the porous layer, the binder is a silicate hydrolysis condensate and does not contain hydrophilic group, and a contact angle to water on the surface of the hydrophilic polymer layer is smaller than 30 degrees.
	Staib discloses the hydrophilic polymer layer contains a polymer having a zwitterionic hydrophilic group (Paragraphs 13, 3, and 37 illustrate the use of a hydrophilic polymer comprising a zwitterionic polymer structure), and contacts the porous layer (Paragraphs 30-36 illustrate the use of a diffusion barrier that comprises a polymer layer 11 that contains the zwitterionic polymer structure that may be applied directly on top of the porous layer 10).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Staib to Sugiyama ‘422 in view of Matsuda to disclose the hydrophilic polymer layer contains a polymer having a zwitterionic hydrophilic group, and contacts the porous layer because it would have been common to use zwitterionic for the hydrophilic group/polymer.
	Sugiyama ‘422 as modified by Matsuda and Staib fails to disclose the binder is a silicate hydrolysis condensate and does not contain hydrophilic group, and a contact angle to water on the surface of the hydrophilic polymer layer is smaller than 30 degrees.
Nakayama discloses a binder is a silicate hydrolysis condensate and does not contain hydrophilic organic group ([0060]).
(Nakayama: [0060]).
	Sugiyama ‘422, Matsuda, Staib, and Nakayama do not disclose a contact angle to water on the surface of the hydrophilic polymer layer is smaller than 30 degrees.
	Keese discloses a contact angle to water on the surface of the hydrophilic polymer layer is smaller than 30 degrees ([0049]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sugiyama ‘422 in view of Matsuda, Staib, and Nakayama to provide a contact angle to water on the surface of the hydrophilic polymer layer being smaller than 30 degrees as disclosed in Keese because such a layer is well known to have been advantageous and useful to avoid loss of visibility due to condensation.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama ‘422, Matsuda, Staib, Nakayama, and Keese as applied to claim 7 above, and further in view of Zeng.
	Regarding claim 8, Sugiyama ‘422 as modified by Matsuda, Staib, Nakayama, and Keese fails to disclose wherein the zwitterionic hydrophilic group is selected from the group consisting of a sulfobetaine group, a carbobetaine group and a phosphorylcholine group.
(Paragraphs 22, 30, and 46 illustrate that the zwitterionic polymer may comprise sulfobetaine and phosphorylcholine).
	It would have been obvious before the effective filing date of the claimed invention to modify Sugiyama ‘422 in view of Matsuda, Staib, Nakayama, and Keese to include wherein the zwitterionic hydrophilic group is selected from the group consisting of a sulfobetaine group, a carbobetaine group and a phosphorylcholine group as disclosed in Zeng because it would have been common to include one of a sulfobetaine group, a carbobetaine group and a phosphorylcholine group within a zwitterionic polymer.
Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama ‘422, Matsuda, Staib, Nakayama, Keese, and Zeng as applied to claims 7-8 above, and in further view of Sugiyama ‘775.
	Regarding claim 9, Sugiyama ‘422 as modified by Matsuda, Staib, Nakayama, Keese, and Zeng fails to disclose wherein a layer thickness of the porous layer is 200nm or larger and 2000nm or smaller, and a porosity thereof is 40% or more and 55% or less.
	Sugiyama ‘775 discloses wherein a layer thickness of the porous layer is 200nm or larger and 2000nm or smaller, and a porosity thereof is 40% or more and 55% or less (Table 3 illustrates the use of a porous layer with 49% porosity and that is 1.2 µm (i.e., 1200 nm)).
	It would have been obvious before the effective filing date of the claimed invention to modify Sugiyama ‘442 in view of Matsuda, Staib, Nakayama, Keese, and Zeng to include wherein a layer thickness of the porous layer is 200nm or larger and 2000nm or 
	Regarding claim 11, Sugiyama ‘442 as modified by Matsuda, Staib, Nakayama, Keese, Zeng, and Sugiyama ‘775 also discloses wherein an average particle diameter of the silica particles is 10nm or larger and 60nm or smaller (Matsuda: Paragraph 77 illustrates that the average thickness of the porous structure is 50 nm with about one or two fine particle whose diameters are about 20 nm; paragraph 23 illustrates porous film contains the fine particles).
	Regarding claim 12, Sugiyama ‘442 as modified by Matsuda, Staib, Nakayama, Keese, Zeng, and Sugiyama ‘775 discloses wherein the transparent member has a flat shape or a dome shape (Sugiyama I: Paragraph 121 illustrates that the surface of the optical member is flat).	
Claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda, Staib, Nakayama, Keese, Zeng, and Sugiyama ‘775 as applied to claims 1-3, 5-6, 13-16, and 18-19, and in further view of Lu et al. (US 2015/0118501 A1 – hereinafter Lu).
	Regarding claim 23, Matsuda as modified by Staib, Nakayama, Keese, Zeng, and Sugiyama ‘775 fails to disclose wherein the hyrdrophilic polymer layer is formed from an acrylic polymer.
	Lu discloses wherein the hyrdrophilic polymer layer is formed from an acrylic polymer (Paragraph 42 illustrates hydrophilic segments present in the acrylic polymer).
.
Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama ‘442, Matsuda, Staib, Nakayama, and Keese as applied to claim 7 above, and further in view of Lu.
	Regarding claim 24, Sugiyama ‘442 as modified by Matsuda, Staib, Nakayama, and Keese fails to disclose wherein the hyrdrophilic polymer layer is formed from an acrylic polymer.
	Lu discloses wherein the hyrdrophilic polymer layer is formed from an acrylic polymer (Paragraph 42 illustrates hydrophilic segments present in the acrylic polymer).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Lu to Sugiyama ‘442 in view of Matsuda, Nakayama, and Keese to disclose wherein the hydrophilic polymer layer is formed from an acrylic polymer because the use of an acrylic polymer would have been a commonly used polymer for anti-fogging applications.
Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda, Staib, Nakayama, and Keese as applied to claims 1, 13, and 18-19 above , and in further view of Anzaki et al. (US 2007/0082205 A1 – hereinafter Anzaki).

Anzaki discloses a hydrophilic polymer layer has a layer thickness of 1 nm or larger and 20 nm or smaller (Paragraph 27 illustrates that the hydrophilic film may have a thickness preferably in the range of 1 nm or more and 20 nm or less).
It would have been obvious before the effective filing date of the claimed invention to modify Matsuda in view of Staib, Nakayama, and Keese to include the hydrophilic polymer layer has a layer thickness of 1 nm or larger and 20 nm or smaller as disclosed in Anzaki because it would have allowed the film to maintain a performance of hydrophilicity that is high in a case where light is not irradiated (see Anzaki, paragraph 27).
Claim 27 is rejected for the same reason as discussed in claim 25 above.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over  Sugiyama ‘442, Matsuda, Staib, Nakayama, and Keese as applied to claim 7 above , and in further view of Anzaki.
Regarding claim 26, Sugiyama ‘442 as modified by Matsuda, Staib, Nakayama, and Keese fails to disclose the hydrophilic polymer layer has a layer thickness of 1 nm or larger and 20 nm or smaller.
Anzaki discloses a hydrophilic polymer layer has a layer thickness of 1 nm or larger and 20 nm or smaller (Paragraph 27 illustrates that the hydrophilic film may have a thickness preferably in the range of 1 nm or more and 20 nm or less).
(see Anzaki, paragraph 27).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/HUNG Q DANG/Primary Examiner, Art Unit 2484